People v Islam (2015 NY Slip Op 00446)





People v Islam


2015 NY Slip Op 00446


Decided on January 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2015

Mazzarelli, J.P., Sweeny, Andrias, Moskowitz, Richter, JJ.


13950

[*1] The People of the State of New York,	SCI 13527C/11 Respondent,
vMohammad Islam, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia B. Flores of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Paul B. Hershan of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Diane Kiesel, J.), rendered October 5, 2012, convicting defendant, after a nonjury trial, of attempted assault in the third degree (two counts), attempted endangering the welfare of a child, menacing in the third degree and harassment in the second degree, and sentencing him to an aggregate term of one year of probation, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Danielson, 9 NY3d 342 [2007]). There is no basis for
disturbing the court's credibility determinations, including its finding that the victim's testimony was credible in some respects but not others.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 15, 2015
CLERK